Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed Jan. 29, 2021 is acknowledged and has been considered.
Specification
The disclosure is objected to because of the following informalities: in ¶0015, figures 5A, 5B and 5C should at least be separately mentioned.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horstmann et al. (US 4,206,661). Horstmann et al. teach a fastening arrangement capable of restricting roll in the coupling of powertrain components in a vehicle, including: a first bracket (44, 39) having an elongated body defining a first bracket opening (e.g., through 39) at a distal end and a central axis (center of 44, 39); a second bracket (123) coaxial with and adjacent to the first bracket (e.g., the opening portion of 123 and portion 39), the second bracket defining a second bracket opening (not separately referenced) receiving the elongated body (pass-through of 39) such that the second bracket is positioned about the elongated body; a first rubber element (37) positioned between the first bracket and the second bracket, the first rubber element having a drive compressed state between the first bracket and the second bracket upon travel in a drive direction (e.g., when 44 is advanced toward 123); a third bracket (124) coaxial with and adjacent to the second bracket opposite from the first bracket (center of 142 is axial with opening in 123 and with part 39 of 39 and 44), the third bracket defining a third bracket opening (142) co-operable with the first bracket opening; and a second rubber element (38) positioned between the second bracket and the third bracket, the second rubber element having a reverse compressed state between the second bracket and the third bracket upon travel in a reverse direction (e.g., when 124 advances toward 123), wherein the third bracket is secured to the first bracket via a fastening element (41, 42, 43) extending through the third bracket opening (142) and into the first bracket opening defined in the elongated body (through hole in 39); the second bracket has a first surface (45) toward the first bracket and a second surface (49) toward the third bracket, each of the first surface and the second surface defining a respective cavity for receiving the respective first and second rubber elements therein; the first surface having an inner edge with a sloped surface (between outer face of 123 and inner flat surrounding the opening), which contacts the first rubber element; the first surface having an inner edge about the second bracket opening (defined at the intersection of the flat surrounding the opening and the internal circumference of the opening) having a stepped surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Horstmann et al. (cited above). The reference to Horstmann et al. is discussed above, and while teaching separate first and second rubber elements, does not expressly teach that the hardness of the first rubber element is different from the hardness of the second rubber element. It is held to be within the skill level of the ordinary practitioner to adjust the material characteristics of already taught elements for the purpose of optimizing the function of the already-taught elements, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the rubber elements taught by Horstmann et al., such that one has a different hardness than the other, for the purpose of optimizing the connection between the elements, for example by making the hardness of element 37 greater than that of 38 to ensure that the clamping action of 44 to 123 forms a less movable joint than the connection between 123 and 124 such that the mechanical link between 39/44 and 123 is less susceptible to relative displacement and so that the link between 123 and 124 can accommodate a small level of displacement to absorb vibration which the clamping action of 39/44 to 123 remains robust.  
Claim(s) 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 9,212,716). Yoon et al. teach a powertrain torque roll restrictor for securing a transmission housing to a vehicle sub-frame (col. 4, lines 28-32), the powertrain torque roll restrictor including a first bracket (20, 12) having an elongated body (portion 12) defining a first bracket opening at a distal end (proximate end of 10) and a central axis; a second bracket (40) coaxial with and adjacent to the first bracket, the second bracket defining a second bracket opening (center of 40, not separately referenced) receiving the elongated body such that the second bracket is positioned about the elongated body, and defining attachment openings (outward wings of 40) radially outward from the second bracket opening; a first rubber element (30b) positioned and configured to be compressed between the first bracket and the second bracket; a third bracket (10 overall) coaxial with and adjacent to the second bracket opposite from the first bracket, the third bracket defining a third bracket opening co-operable (through which 21 extends) with the first bracket opening and secured to the first bracket via a fastening element (21) extending through the third bracket opening and into the first bracket opening defined in the elongated body, and having a securing portion (front end of 11 proximate bushing 13) defining a fastener opening for receiving a fastener (bushing is capable of accommodating a fastener, a fastener is not explicitly illustrated, note col. 4, lines 41-43) to secure the third bracket to the transmission housing; and a second rubber element (30a) positioned and configured to be compressed between the second bracket and the third bracket, wherein the second bracket is intended to be mounted to the sub frame (col. 4, lines 45-49), the second bracket having a first surface facing the first bracket and a second surface facing the third bracket, the first and second surfaces defining respective cavities for receiving the first and second rubber elements; the first surface having an inner edge about the second bracket opening with a stepped profile which contacts the first rubber element (e.g. at the internal corner intersection of the flat contact face with the interior of the extending ring portion). 
The reference to Yoon et al., while illustrating a sub frame in general form (element 7, figure 1A) does not expressly teach that the second bracket is connected to the sub frame through fasteners in the openings (e.g., in the wing portions of 40). To the extent that it is notoriously old and well known to use a mounting hole to accommodate a threaded fastener to connect an element to another element, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the openings illustrated in the second bracket (40) as taught by Yoon et al. to accommodate fasteners for connecting the bracket to the subframe, so as to use a common and well-known assembly technique to provide the already generally taught connection of the second bracket to the sub frame.
	As regards claim 12, The reference to Yoon et al. is discussed above, and while teaching separate first and second rubber elements, does not expressly teach that the hardness of the first rubber element is different from the hardness of the second rubber element. It is held to be within the skill level of the ordinary practitioner to adjust the material characteristics of already taught elements for the purpose of optimizing the function of the already-taught elements, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the rubber elements taught by Yoon et al., such that one has a different hardness than the other, for the purpose of optimizing the operative response of the transmission-to-subframe coupling such that motion in one direction is resisted more than motion in another direction, and/or for adjusting the respective natural frequencies of the resilient mount such that motion in one direction sees less resistance at a higher frequency (e.g., via a greater hardness) than motion in the other direction.
As regards claim 14, the reference to Yoon, while teaching a cavity, fails to specifically teach the first surface having an inner edge about the second bracket opening which has a sloped surface contacting the first rubber element. Adjusting the particular geometry of a receiving opening (e.g., to accept the element when installed) is understood to be within the skill level of the ordinary practitioner, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the first surface as having an inner edge which is sloped (for example, being wider proximate an exterior distal end, and narrower proximate the through-opening) for the purpose of providing a receiving opening which can accept a greater tolerance of misalignment as the rubber element is initially placed at the recess, with the sloping inward taper of the surface allowing subsequent guiding of the rubber element into contact with the first surface, facilitating easier installation.
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 6-9, 11, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wood, Peterson et al. and Ott teach three element restrictors with at least two resilient elements; Lee teaches an engine mount having a related structure; Dickson et al. teach a mount assembly using plural resilient mounts of differing types; Lee Sang Soo teaches a roll rod unit having plural rubber elements, and Coldwell teaches a resilient mount with at least two spring elements.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616